DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 22 February 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Song et al. (US Patent 8,147,814).
Song et al. discloses personal care compositions comprising dye-polymer complexes (abstract).  The coloring complex is prepared from cationic polymers (column 1, lines 31-41), and an example of such a complex is the complex of anionic D&C red 4 dye with a copolymer of 
Instant claims 1-8, 13, and 20 further recite that the ingredients are in a bodypainting ink.  Song et al. does not teach using the composition in such a manner.  However, the claims are drawn to a composition, and the body of the claim recites a structurally complete invention.  Furthermore, the use does not appear to result in a structural difference between the claimed invention and the prior art cosmetic compositions disclosed by Song et al. (the composition taught are applied to the body, such as hair or skin, and contain a colorant).  As such, the preamble is not considered to further limit the claim and only states only an intended use.  See MPEP 2111.02(II).
Instant claim 1 further recites that the bonding between the dye and the polymer is facilitated by stirring. Song et al. teaches preparing a complex between these two ingredients, and this is done by “agitation” (example 1), which may be a different method step for preparing the complex (Song et al. does not further describe how the agitation is performed). However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Thus, while Song et al. is silent as to whether the agitation is performed by stirring, the composition disclosed by Song et al. reads on the limitations instantly recited with regards to the composition.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent 8,147,814).
Song et al. discloses personal care compositions comprising dye-polymer complexes (abstract).  The coloring complex is prepared from cationic polymers (column 1, lines 31-41), and an example of such a complex is the complex of anionic D&C red 4 dye with a copolymer of epichlorohydrin and dimethyl amine (example 1).  Other suggested cationic polymers include those prepared from dimethylaminoethyl acrylate and dimethylaminoethyl methacrylate methyl chloride and methyl sulfate salts (column 2, line 32 – column 3, line 8 & claim 13), with such monomers being most preferred (column 3, lines 50-52).
Thus, Song et al. discloses compositions comprising the individual elements of the instantly recited combination (the specific polymer along with the coloring agent and resin) and together these would provide a composition as instantly recited.  However, Song et al. is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been prima facie obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v. Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal .  

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent 8,147,814) as applied to claim 1 above, and further in view of Midha et al. (US Patent 6,113,883).
Song et al. discloses most of the limitations recited by instant claims 14-16.  However, the solvents instantly recited (water and propanol) are not taught therein.  Song et al. does suggest the dye-polymer complex, which provide for outstanding stable coloration (column 1, lines 25-27) can be used in hair sprays (claim 23).
Midha et al. discloses hair sprays where the solvent is selected form (among the options) water, propanol, and mixtures thereof (abstract).  Examples 7-20 contain both ethanol and water (with more ethanol than water).  Propanol is an alternative to ethanol taught (abstract), and such a hair spray would have the solvent required by the instant claims.  Midha et al. further suggests the inclusion of colorants (column 21, line 63 – column 22, line 15).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the dye-polymer complex taught by Song et al. into the hair spray compositions disclosed by Midha et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent 8,147,814) as applied to claim 1 above, and further in view of Kim et al. (US Patent 5,356,438).
Song et al. discloses most of the limitations recited by instant claims 19 and 21.  However, the dye instantly recited (phloxine) is not taught therein.  Song et al. does suggest the dye can be anionic, such as D and C dyes (column 6, lines 30-56).
Kim et al. discloses hair color cosmetic compositions, and teaches that useful dyes for such compositions include D&C red number 28, also known as phloxine, which is an anionic dye.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have included the D&C red number 28 taught by Kim et al. in the cosmetic taught by Song et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
	The Applicant argues that the rejections over Song et al. are not proper because Song et al. does not teach that the bonding between the anion coloring agent and the resin is facilitated by stirring.
The Examiner acknowledges the arguments presented, but does not consider them persuasive.  Song et al. teaches preparing a complex between these two ingredients, and this is done by “agitation” (example 1), which may be a different method step for preparing the complex (Song et al. does not further describe how the agitation is performed). However, the patent-ability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/Primary Examiner, Art Unit 1699